Citation Nr: 1019633	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
claimed as sinusitis.

2.  Entitlement to an initial compensable rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1990 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claims.  
Subsequently, in March 2006, the Veteran's claim was 
transferred to the RO in Jackson, Mississippi at his request.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he is entitled to a compensable 
rating for his service-connected tinea pedis, and, at an 
August 2006 hearing before a Decision Review Officer at the 
RO, the Veteran's representative asserted that the Veteran's 
tinea pedis has worsened.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in the 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran is entitled to a new examination after a two year 
period between the last examination and the Veteran's 
contention that his disability has increased in severity).  
As the Veteran's VA examination was conducted in April 2006, 
more than four years ago, a remand is warranted for a VA 
examination in order to assess the current severity of the 
Veteran's service-connected tinea pedis.  As the Veteran 
appears to receive ongoing treatment for his tinea pedis, his 
complete VA treatment records should also be obtained.    

The Veteran also contends that he currently suffers from a 
sinus disorder that was incurred in service, claimed as 
sinusitis.  The Veteran first sought treatment for sinus 
problems in May 1992.  The treatment notes indicate that the 
Veteran reported a long history of seasonal allergies.  He 
also sought treatment for sinus problems the following year 
in May 1993 and was diagnosed with hay fever.  The Veteran 
indicated a history of sinusitis and hay fever on his medical 
history report in September 1992, February 1994, September 
1995, and May 1997, but no sinus problems were noted at 
entry.  In September 1995, the examining physician noted that 
the Veteran suffered from "mild seasonal allergies" and 
"mild seasonal rhinitis."  It may also be relevant that the 
Veteran sought treatment for frequent nose bleeds, occurring 
on a biweekly basis for a period of six months in May 1994.  
In February 2002, the Veteran was treated for cough, fever, 
and congestion, and was given a diagnosis of mild sinusitis 
and bronchitis.  There is no other medical evidence 
indicating treatment for sinus problems after service, but 
the Veteran indicated at his August 2006 hearing that he 
currently suffers from post-nasal drip and sinus headaches. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
duty to assist requires VA to provide an examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

Here, there is an indication that the Veteran's sinus 
disorder may be associated with service, as the evidence 
establishes that the Veteran received treatment for sinus 
problems in service.  Additionally, the post-service medical 
and lay evidence indicate there may be continuity of 
symptomatology.  Therefore, the Veteran should be afforded a 
VA examination, as a medical opinion regarding the nature and 
etiology of the Veteran's sinus disorder is necessary to make 
a determination in this case. 

As the record reflects that the Veteran receives ongoing 
treatment at the Jackson, Mississippi, VA Medical Center 
(VAMC) at the Natchez location and the New Orleans, 
Louisiana, VAMC at the Baton Rouge location, his recent 
treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from VAMC Jackson, Mississippi, dated 
since November 2006, and VAMC New Orleans, 
Louisiana, dated since June 2005. 

2. Then, schedule the Veteran for a VA 
examination with an appropriate examiner 
to determine the current severity of his 
service-connected tinea pedis, and the 
effect this condition has on his daily 
life.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
also specify the percentage of the entire 
body that is affected by the condition, 
the percentage of exposed areas affected 
by the condition, and the presence and 
size of any resulting scars.  If scars are 
found, the examiner should indicate 
whether they are unstable or painful, and 
any other disabling effects of any scars 
found.  

3.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the nature of his 
sinus disorder.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail.  

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any sinus 
disorder had its onset during active 
service, or is related to any in-service 
disease or injury.  The examiner is 
directed to discuss the Veteran's service 
treatment records and reports of relevant 
continuing symptomatology since service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.  

5.  Finally, readjudicate the issues on 
appeal.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


